Citation Nr: 0718950	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hypertension as secondary to service connected 
anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for coronary artery disease with history of 
coronary artery bypass graft as secondary to service 
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO) in Waco, 
Texas.  The veteran testified before the undersigned at a 
video conference hearing conducted in March 2006.

This case was previously before the Board in May 2006, when 
it was remanded for further development of the evidence.

The Board notes that the veteran submitted additional medical 
evidence in December 2006 without a clear waiver of initial 
RO review.  The evidence received in December 2006 pertains 
primarily to the veteran's diabetes, but does repeat that the 
veteran has had a coronary artery bypass graft which was 
already documented in the record.  As the veteran has already 
established in the record that he currently suffers from 
coronary artery disease with a history of coronary artery 
bypass graft, and as the RO has recognized this fact in its 
multiple adjudications of these claims, the Board finds that 
this evidence is cumulative and redundant of prior evidence 
of record considered by the RO.  Accordingly, there is no 
need to delay appellate review to solicit a waiver of initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2006).




FINDINGS OF FACT

1.  A November 1999 decision denied entitlement to service 
connection for hypertension; the veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2.  A December 2001 decision denied entitlement to service 
connection for coronary artery disease with hypertension, to 
include as secondary to service-connected psychiatric 
disability; the veteran was notified of his appellate rights, 
but did not file a notice of disagreement.

3.  In April 2003, the veteran requested that his claims of 
entitlement to service connection for hypertension and 
coronary artery disease be reopened, with both disabilities 
claimed as secondary to psychiatric pathology.

4.  All of the evidence submitted since the December 2001 
rating decision is either cumulative and redundant of 
evidence already in the claims folder or does not present a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The December 2001 rating decision denying entitlement to 
service connection for coronary artery disease with 
hypertension, to include as secondary to service-connected 
psychiatric disability; is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
psychiatric disability.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for coronary 
artery disease, to include as secondary to service-connected 
psychiatric disability.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA 
has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in May 2003, the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  In May 2003 and May 
2006, the appellant was also advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the May 2006 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  To the 
extent that some elements of VCAA notice may have been 
arguably unsatisfied until the May 2006 letter, the Board 
finds no prejudice to the appellant in this case.  Any timing 
defect was remedied by the fact that, after the May 2006 
notice letter was sent, the claim on appeal was re-
adjudicated in connection with the issuance of a supplemental 
statement of the case in November 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The appellant was provided 
with ample time to benefit from the notice prior to the most 
recent RO-level adjudication of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been arguably no timely notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the arguably 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
was given specific notice of how VA determines disability 
ratings and effective dates in the May 2006 VCAA letter, 
which preceded the re-adjudication of this case associated 
with the November 2006 supplemental statement of the case.  
Additionally, as the Board concludes below that new and 
material evidence has not been submitted sufficient to reopen 
the appellant's claims for service connection on appeal, no 
ratings of effective dates will be assigned and any questions 
of notice regarding such assignments are thus rendered moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence: evidence that is both new and material.  The terms 
'new' and 'material' have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, the May 2003 notice informed the claimant of 
what evidence was necessary to establish entitlement to 
service connection.  Further, the May 2003 and May 2006 
notices informed the veteran of what constitutes 'new' 
evidence and what constitutes 'material' evidence.  Further, 
the RO previously denied the claims for service connection 
because there was no evidence that the claimed disabilities 
were incurred during service or for many years following 
service, and there was no medical evidence showing a causal 
link between the claimed disabilities and his service or his 
service-connected psychiatric disorder.  The May 2003 VCAA 
letter specifically requested evidence to show that these 
conditions were incurred in service or related to military 
service.  Further, with regard to the claims for service 
connection as secondary to his service-connected psychiatric 
disorder, the veteran has demonstrated that he has been made 
aware of the need to submit evidence showing a relationship 
between his claimed disabilities and his service-connected 
psychiatric disorder.  The record reflects that the veteran 
has requested medical opinions relating his vascular 
pathology to his psychiatric pathology on at least three 
occasions in developing evidence for these claims (as shown 
in a January 2003 private medical letter, a September 2003 VA 
outpatient note, and a February 2004 private medical letter). 
Thus, the requirements for notice set forth in Kent have been 
effectively satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, a VA 
examination report, and private medical reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  For all the foregoing reasons, 
the Board concludes that VA's duties to the claimant have 
been fulfilled with respect to the issues on appeal.

II. New and Material Evidence

The veteran originally filed a claim for entitlement to 
service connection for hypertension in September 1999.  That 
claim was originally denied by the RO in a November 1999 
rating decision.  The RO denied the veteran's claim for 
service connection for hypertension because no hypertension 
was noted on the veteran's service discharge examination, 
there was no showing of hypertension within one year of 
discharge, and there was no evidence of continuity of 
symptoms or treatment following service.  The veteran was 
informed of the decision in December 1999.  The veteran did 
not file a notice of disagreement within one year from the 
date of the notification of the rating decision, and thus did 
not appeal the denial of the claim.  See 38 C.F.R. § 7105 
(b)(1).  Under the circumstances, the Board finds that the 
November 1999 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).

The veteran filed a service connection claim for hypertension 
and coronary artery disease, both secondary to psychiatric 
pathology, in February 2001.  The claim was denied by the RO 
in a December 2001 rating decision.  The RO denied the 
veteran's claim for service connection for coronary artery 
disease with hypertension because no such pathology was noted 
in the veteran's service medical records, there was no 
showing of the pathology within one year of discharge, there 
was no evidence of continuity of symptoms or treatment 
following service, and there was no evidence demonstrating a 
medical relationship linking his claimed disabilities to his 
service nor to his service connected psychiatric pathology.  
The veteran was informed of the decision in December 2001.  
The veteran did not file a notice of disagreement within one 
year from the date of the notification of the rating 
decision, and thus did not appeal the denial of the claim.  
See 38 C.F.R. § 7105 (b)(1).  Under the circumstances, the 
Board finds that the December 2001 rating decision became 
final.  See 38 U.S.C.A. § 7105(c).

In the August 2003 rating decision, it appears that the RO 
denied the claim for entitlement to service connection for 
hypertension on the merits, and declined to reopen the claim 
of entitlement to service connection for coronary artery 
disease.  The February 2004 statement of the case appears to 
combine the two issues and deny the claims on the merits.  A 
November 2006 supplemental statement of the case expressly 
finds that there is no new and material evidence to reopen 
either claim.  Regardless of this history, the Board is not 
bound by any of the determinations of RO or Appeals 
Management Center (AMC) and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. 
§ 5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  This definition was revised, 
effective August 29, 2001.  A request to reopen the veteran's 
claim was received in April 2003; thus, the revised 
definition is applicable in this case.

New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The December 2001 rating decision is the 
last final disallowance of the claims of entitlement to 
service connection for a hypertension and coronary artery 
disease.

The evidence of record at the time of the December 2001 
rating decision consisted of the veteran's service medical 
records, outpatient treatment reports from VA facilities, and 
a July 2001 VA examination report confirming a current 
diagnosis of coronary artery disease with hypertension but 
finding no relationship to the veteran's service-connected 
psychiatric disease.

Additional evidence submitted since the December 2001 rating 
decision features additional VA outpatient treatment records 
and private medical opinions submitted in support of the 
veteran's claim regarding hypertension.  The most pertinent 
among the new VA outpatient records do not provide any 
evidence that supports the claims, and cannot be considered 
supportively material evidence.  The submitted private 
medical opinions are unmistakably speculative in a manner 
which makes it impossible for the Board to accord them any 
probative weight; the private medical opinions cannot be 
considered material evidence presenting a reasonable 
possibility of substantiating the claims.

Preliminarily, the Board observes that the new evidence under 
consideration repeatedly refers to post-traumatic stress 
disorder (PTSD).  The Board notes, in passing, that the 
veteran is not currently service connected for PTSD but, 
rather, is service connected for an anxiety disorder.  
Nevertheless, for the limited purpose of evaluating whether 
evidence has been submitted to reopen the veteran's claims, 
the Board will consider any evidence addressing a 
relationship between the veteran's vascular pathologies and a 
psychiatric pathology as potentially material to his claims.

A September 2003 VA outpatient note shows that the veteran 
requested that a doctor provide him with a letter stating 
that his hypertension was related to PTSD.  The veteran was 
told that the doctor was "unable to make this 
determination."  Later, a March 2006 VA outpatient note 
shows that the veteran inquired as to whether his 
hypertension may be causally related to his military service.  
The veteran was told by a staff psychiatrist that he "cannot 
say if it is related" to the veteran's service.

Thus, the most pertinent of the new VA outpatient records 
relate to unestablished facts only to the extent that they 
show that there is no competent medical opinion establishing 
such facts.  Evidence showing that medical professionals 
cannot endorse a finding that the veteran's vascular 
pathology is related to his service or to any psychiatric 
pathology raises no reasonable possibility of substantiating 
the claims.

A January 2003 private medical opinion states the veteran's 
diagnosis of hypertension, and opines that "the cause is 
possibly post traumatic stress syndrome suffered because of 
his combat experience."  A February 2004 medical opinion 
states that the veteran "has a history of hypertension which 
could possibly be related to post traumatic stress 
syndrome."  Both of these statements warrant no probative 
value because the opinions are both speculative in nature, 
stating that there 'may' be a relationship, which indicates a 
mere possibility rather than any probability.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of 'may' also implies 'may or may not' and is too speculative 
to establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
'could have been' is not probative).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As the newly 
submitted items of record include no evidence which provides 
any probative support to the veteran's claim, and there is no 
new probative evidence which tends to establish an 
unestablished fact necessary to proving the claims, it cannot 
be said that any of the new evidence is material and presents 
a reasonable possibility of substantiating either claim.

The newly submitted evidence presents no reasonable 
possibility of substantiating either claim.  Thus, the claims 
are not reopened.  38 C.F.R. § 3.156(a).  As the claims have 
not been reopened, the Board may not consider the merits of 
the claim under applicable laws and regulations pertaining to 
service connection, including 38 U.S.C.A. § 1154(b).

ORDER

New and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for 
hypertension and coronary artery disease with history of 
coronary artery bypass graft as secondary to service 
connected anxiety disorder.

The claims remain closed.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


